Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-19 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Chang et al., US Patent Application (20200089955), hereinafter “Chang”

Regarding claim 1 Chang discloses a transparent display system, The transparent display 23 [Chang para 0020] comprising: 
an information capturing assembly, configured to obtain at least one detection content The first information capturing device 22 … is used for identifying and positioning the external objects [Chang para 0018]; 
a transparent display transparent display 23 [Chang para 0020]; and 
a control device, the processor [Chang para 0021] comprising: 
a detection unit, configured to detect at least one user in front of the transparent display the second information capturing device 21 is configured to capture an internal image including the user viewing the transparent display 23 [Chang para 0019] and at least one target object behind the transparent display according to the at least one detection content the first information capturing device 22 is configured to capture an external object information on a side of the transparent display 23 opposite to the user. [Chang para 0019]; 
a resource allocation unit, The processor 25 is coupled to the second information capturing device 21, the first information capturing device 22, the transparent display 23, and the storage device 24, and can, for example, load program commands from the storage device 24, and execute a method for preload display of object information in an embodiment of the disclosure. [Chang para 0022] configured to obtain a resource allocation according to a detection result of the at least one detection content the user captured by the second information capturing device 21. In an embodiment, the processor 25, for example, estimates the distance between the user and the transparent display 23 according to the area occupied by the user in the internal image, and estimates the sight direction of the user according to the position and size of the user's face, eyes, and the like in the internal image, thereby determining the sight range of the user viewing the transparent display 23 [Chang para 0029]; and 
a recognition unit, the processor 25, for example, estimates the distance between the user and the transparent display 23 … [Chang para 0029] wherein the information capturing assembly obtains at least one recognition content according to the resource allocation, and the recognition unit obtains at least one front side position of the at least one user the second information capturing device 21 is configured to capture an internal image including the user … [Chang para 0019] and at least one back side position of the at least one target object according to the resource allocation. the first information capturing device 22 is configured to capture an external object … [Chang para 0019]; the second information capturing device 21 is configured to capture an internal image including the user … [Chang para 0019] The processor 25, for example, combines the position of the user's eyeball detected by the second information capturing device 21 or the eyeball tracing device with the touch position of the user detected by the touch panel to generate a pointing vector, and presumes that there might be a difference between the touch position and the sight of object viewed by the eye, ... [Chang para 0030]


Regarding claim 2 Chang teaches everything above (see claim1). In addition, Chang teaches wherein the control device further comprising: a joining unit, configured to join the at least one front side position and join the at least one back side position to respectively obtain at least one front side relative position and at least one back side relative position; an integrating unit, configured to integrate the at least one front side relative position and the at least one back side relative position to obtain at least one sight position; the processor 25, for example, detects the relative position of the user and the transparent display 23, and estimates an information display area suitable for the user to view the object information of various moving objects according to the relative position and the moving speed of various objects being traced, thereby preload displaying the object information of the object appearing in the pointing range in the estimated information display area on the transparent display [Chang para 0031] and an outputting unit, configured to output at least one display content to the transparent display according to the at least one sight position. obtaining the object information of the object, until the object information is displayed on the transparent display 23, …. and displaying the object information of the object in the optimized information display area [Chang para 0032]

Regarding claim 3 Chang teaches everything above (see claim 1). In addition, Chang teaches wherein the at least one detection content includes a plurality of front side detection contents and a plurality of back side detection contents, the at least one recognition content includes a plurality of front side recognition contents and a plurality of back side recognition contents, and the information capturing assembly includes: a plurality of front side image capturing units, configured to capture the front side detection contents and the front side recognition contents; and a plurality of back side image capturing units, configured to capture the back side detection contents and the back side recognition contents. the preload display apparatus 20 may be configured with two or more second information capturing devices 21 (e.g., cameras disposed on both sides of the transparent display) to trace the user's pointing range and may be configured with two or more first information capturing device 22 to obtain an image larger than the user's field of view, and three-dimensional spatial coordinates and rotation angles of the object may be established based on the image of at least two angles to facilitate subsequent tracing of the object and preload display of the object information thereof. [Chang para 0063]

Regarding claim 4 Chang teaches everything above (see claim 3). In addition, Chang teaches wherein the resource allocation includes controlling the front side image capturing units to obtain the front side recognition contents at different frame rates, and controlling the back side image capturing units to obtain the back side recognition contents at different frame rates. the processor 25 captures the external object information on a side of the transparent display 23 opposite to the user by using the first information capturing device 22 (step S702), and pre-identifies at least one object in the external object information[Chang para 0057] the camera takes images in order to provide coordinates, and is not intended to display the images directly to the user. The frame per second may be increased to provide more instant information to the human eye when necessary. [Chang para 0055]

Regarding claim 5 Chang teaches everything above (see claim 3). In addition, Chang teaches wherein the resource allocation includes controlling the recognition unit to recognize part of the front side recognition contents, the processor 25, for example, detects the relative position of the user and the transparent display 23, and estimates an information display area suitable for the user to view the object information of various moving objects … [Chang para 0031] and controlling the recognition unit to recognize part of the back side recognition contents. When the preload display apparatus 20 detects that the user's sight is stably following an object and its surroundings, the preload display apparatus 20 may speed up the frame per second (FPS) to obtain sufficient dynamic position and information of the object, otherwise the frame per second is reduced to decrease the burden on system resource [Chang para 0054]

Regarding claim 8 Chang teaches everything above (see claim 1). In addition, Chang teaches wherein the at least one detection content includes a front side detection content and a back side detection content, the at least one recognition content includes a front side recognition content and a back side recognition content, and the information capturing assembly includes: a front side detection information capturing unit, configured to capture the front side detection content; a back side detection information capturing unit, configured to capture the back side detection content; a front side recognition information capturing unit, configure to capture the front side recognition content, wherein a resolution of the front side detection information capturing unit is lower than a resolution of the front side recognition information capturing unit the preload display apparatus 20 may be configured with two or more second information capturing devices 21 (e.g., cameras disposed on both sides of the transparent display) to trace the user's pointing range and may be configured with two or more first information capturing device 22 to obtain an image larger than the user's field of view, and three-dimensional spatial coordinates and rotation angles of the object may be established based on the image of at least two angles to facilitate subsequent tracing of the object and preload display of the object information thereof. [Chang para 0063]; and 
a back side recognition information capturing unit, configured to capture the back side recognition content, wherein a resolution of the back side detection information capturing unit is lower than a resolution of the back side recognition information capturing unit, and the resource allocation includes controlling the recognition unit to recognize part of the front side recognition content and controlling the recognition unit to recognize part of the front side recognition content. display apparatus 20 in an embodiment of the disclosure may detect, for example, a motion angular velocity r.sub.ob of the object relative to the user, and … and the motion angular velocity r.sub.ob is greater than or equal to the user's vision resolution θ.sub.eye. When it is determined that the product of the identification time T and the motion angular velocity r.sub.ob is greater than or equal to the user's vision resolution θ.sub.eye (i.e., Txr.sub.ob≥θ.sub.eye), it may be determined to pre-identify and trace the object [Chang para 0044]

Regarding claim 9 Chang teaches everything above (see claim 1). In addition, Chang teaches wherein the at least one detection content includes a front side detection content and a back side detection content, the at least one recognition content includes a front side recognition content and a back side recognition content, and the information capturing assembly includes: a front side detection information capturing unit, configured to capture the front side detection content; a back side detection information capturing unit, configured to capture the back side detection content; a front side recognition information capturing unit, configured to capture the front side recognition content, the preload display apparatus 20 may be configured with two or more second information capturing devices 21 (e.g., cameras disposed on both sides of the transparent display) to trace the user's pointing range and may be configured with two or more first information capturing device 22 to obtain an image larger than the user's field of view, and three-dimensional spatial coordinates and rotation angles of the object may be established based on the image of at least two angles to facilitate subsequent tracing of the object and preload display of the object information thereof. [Chang para 0063]
wherein a resolution of the front side detection information capturing unit is lower than a resolution of the front side recognition information capturing unit, and a detection range of the front side detection information capturing unit is different from an image capturing range of the front side recognition information capturing unit; and a back side recognition information capturing unit, configured to capture the back side recognition content, wherein a resolution of the back side detection information capturing unit is lower than a resolution of the back side recognition information capturing unit, and a detection range of the back side detection information capturing unit is different from an image capturing range of the back side recognition information capturing unit. display apparatus 20 in an embodiment of the disclosure may detect, for example, a motion angular velocity r.sub.ob of the object relative to the user, and … and the motion angular velocity r.sub.ob is greater than or equal to the user's vision resolution θ.sub.eye. When it is determined that the product of the identification time T and the motion angular velocity r.sub.ob is greater than or equal to the user's vision resolution θ.sub.eye (i.e., Txr.sub.ob≥θ.sub.eye), it may be determined to pre-identify and trace the object [Chang para 0044]


Regarding claim 10 Chang teaches a control method of a transparent display system, The transparent display 23 [Chang para 0020] The first information capturing device 22 … is used for identifying and positioning the external objects [Chang para 0018] comprising: 
detecting at least one user in front the second information capturing device 21 is configured to capture an internal image including the user viewing the transparent display 23 [Chang para 0019] of a transparent display transparent display 23 [Chang para 0020]; and at least one target object behind the transparent display according to at least one detection content the first information capturing device 22 is configured to capture an external object information on a side of the transparent display 23 opposite to the user. [Chang para 0019]; obtaining a resource allocation according to a detection result of the at least one detection content the user captured by the second information capturing device 21. In an embodiment, the processor 25, for example, estimates the distance between the user and the transparent display 23 according to the area occupied by the user in the internal image, and estimates the sight direction of the user according to the position and size of the user's face, eyes, and the like in the internal image, thereby determining the sight range of the user viewing the transparent display 23 [Chang para 0029]; and obtaining at least one recognition content The processor 25 is coupled to the second information capturing device 21, the first information capturing device 22, the transparent display 23, and the storage device 24, and can, for example, load program commands from the storage device 24, and execute a method for preload display of object information in an embodiment of the disclosure. [Chang para 0022] and recognizing at least one front side position of the at least one user and at least one back side position of the at least one target object according to the resource allocation. The processor 25, for example, combines the position of the user's eyeball detected by the second information capturing device 21 or the eyeball tracing device with the touch position of the user detected by the touch panel to generate a pointing vector, and presumes that there might be a difference between the touch position and the sight of object viewed by the eye, ... [Chang para 0030]

Regarding claim 11 Chang teaches everything above (see claim 10). In addition, Chang teaches further comprising: joining the at least one front side position and joining the at least one back side position to respectively obtain at least one front side relative position and at least one back side relative position the processor 25, for example, detects the relative position of the user and the transparent display 23, and estimates an information display area suitable for the user to view the object information of various moving objects according to the relative position and the moving speed of various objects being traced, thereby preload displaying the object information of the object appearing in the pointing range in the estimated information display area on the transparent display [Chang para 0031]; integrating the at least one front side relative position and the at least one back side relative position to obtain at least one sight position; and outputting at least one display content to the transparent display according to the at least one sight position. obtaining the object information of the object, until the object information is displayed on the transparent display 23, …. and displaying the object information of the object in the optimized information display area [Chang para 0032]

Regarding claim 12 Chang teaches everything above (see claim 10). In addition, Chang teaches wherein the at least one detection content includes a plurality of front side detection contents and a plurality of back side detection contents, the at least one recognition content includes a plurality of front side recognition contents and a plurality of back side recognition contents. the preload display apparatus 20 may be configured with two or more second information capturing devices 21 (e.g., cameras disposed on both sides of the transparent display) to trace the user's pointing range and may be configured with two or more first information capturing device 22 to obtain an image larger than the user's field of view, and three-dimensional spatial coordinates and rotation angles of the object may be established based on the image of at least two angles to facilitate subsequent tracing of the object and preload display of the object information thereof. [Chang para 0063]

Regarding claim 13 Chang teaches everything above (see claim 12). In addition, Chang teaches wherein the resource allocation includes obtaining the front side recognition contents at different frame rates, and obtaining the back side recognition contents at different frame rates. the processor 25 captures the external object information on a side of the transparent display 23 opposite to the user by using the first information capturing device 22 (step S702), and pre-identifies at least one object in the external object information[Chang para 0057] the camera takes images in order to provide coordinates, and is not intended to display the images directly to the user. The frame per second may be increased to provide more instant information to the human eye when necessary. [Chang para 0055]


Regarding claim 14 Chang teaches everything above (see claim 12). In addition, Chang teaches wherein the resource allocation includes recognizing part of the front side recognition contents, the processor 25, for example, detects the relative position of the user and the transparent display 23, and estimates an information display area suitable for the user to view the object information … [Chang para 0031] and recognizing part of the back side recognition contents. When the preload display apparatus 20 detects that the user's sight is stably following an object and its surroundings, the preload display apparatus 20 may speed up the frame per second (FPS) to obtain sufficient dynamic position and information of the object, otherwise the frame per second is reduced to decrease the burden on system resource [Chang para 0054]

Regarding claim 15 Chang teaches everything above (see claim 10). In addition, Chang teaches wherein the at least one detection content includes a plurality of wide-angle detection contents, the at least one recognition content includes a plurality of wide-angle recognition contents, there may be two or more IR cameras 2240 for each eye 2292. For example, in some embodiments, a wide-angle camera 2240 and a narrower-angle camera 2240 may be used for each eye 2292 [Berkner para 0072]
each of the wide-angle detection contents covers front side of the transparent display and front side of the transparent display, and each of the wide-angle recognition contents covers front side of the transparent display and front side of the transparent display. While FIG. 10 shows a single eye tracking camera 340 for each eye 392, in some embodiments there may be two or more IR cameras 340 for each eye 392. For example, in some embodiments, a camera 340 with a wider field of view (FOV) and a camera 340 with a narrower FOV may be used for each eye 392. [Berkner para 0072]

Regarding claim 16 Chang teaches everything above (see claim 15). In addition, Chang teaches wherein the resource allocation includes obtaining the wide-angle recognition according to the known viewing angle of camera and the original feature point size of the object, by capturing the sizes of two sets of feature points of an object in the image at different positions [Chang para 0063] contents at different frame rates. the camera takes images in order to provide coordinates, and is not intended to display the images directly to the user. The frame per second may be increased to provide more instant information to the human eye when necessary. [Chang para 0055]

Regarding claim 17 Chang teaches everything above (see claim 15). In addition, Chang teaches wherein the at least one detection content includes a front side detection content and a back side detection content, the at least one recognition content includes a front side recognition content and a back side recognition content, the preload display apparatus 20 may be configured with two or more second information capturing devices 21 (e.g., cameras disposed on both sides of the transparent display) to trace the user's pointing range and may be configured with two or more first information capturing device 22 to obtain an image larger than the user's field of view, and three-dimensional spatial coordinates and rotation angles of the object may be established based on the image of at least two angles to facilitate subsequent tracing of the object and preload display of the object information thereof. [Chang para 0063]; and a resolution of the front side detection content is lower than a resolution of the front side recognition content, a resolution of the back side detection content is lower than a resolution of the back side recognition content, and the resource allocation includes recognizing part of the front side recognition content and recognizing part of the back side recognition content. the preload display apparatus 20 may be configured with two or more second information capturing devices 21 (e.g., cameras disposed on both sides of the transparent display) to trace the user's pointing range and may be configured with two or more first information capturing device 22 to obtain an image larger than the user's field of view, and three-dimensional spatial coordinates and rotation angles of the object may be established based on the image of at least two angles to facilitate subsequent tracing of the object and preload display of the object information thereof. [Chang para 0063].

Regarding claim 18 Chang teaches everything above (see claim 10). In addition, Chang teaches wherein the at least one detection content includes a front side detection content and a back side detection content, the at least one recognition content includes a front side recognition content and a back side recognition content, a resolution of the front side detection content is lower than a resolution of the front side recognition content, the preload display apparatus 20 may be configured with two or more second information capturing devices 21 (e.g., cameras disposed on both sides of the transparent display) to trace the user's pointing range and may be configured with two or more first information capturing device 22 to obtain an image larger than the user's field of view, and three-dimensional spatial coordinates and rotation angles of the object may be established based on the image of at least two angles to facilitate subsequent tracing of the object and preload display of the object information thereof. [Chang para 0063] a resolution of the back side detection content is lower than a resolution of the back side recognition content, a detection range of the front side detection content is different from an image capturing range of the front side recognition content, and a detection range of the back side detection content is different from an image capturing range of the back side recognition content. display apparatus 20 in an embodiment of the disclosure may detect, for example, a motion angular velocity r.sub.ob of the object relative to the user, and … and the motion angular velocity r.sub.ob is greater than or equal to the user's vision resolution θ.sub.eye. When it is determined that the product of the identification time T and the motion angular velocity r.sub.ob is greater than or equal to the user's vision resolution θ.sub.eye (i.e., Txr.sub.ob≥θ.sub.eye), it may be determined to pre-identify and trace the object [Chang para 0044]

	Regarding claim 19 Chang teaches a control device, the processor [Chang para 0021] (of the) transparent display 23 [Chang para 0020] comprising: a detection unit, configured to detect at least one user in front of the transparent display and at least one target object behind the transparent display according to the at least one detection content The first information capturing device 22 … is used for identifying and positioning the external objects [Chang para 0018]; the second information capturing device 21 is configured to capture an internal image including the user viewing the transparent display 23 [Chang para 0019]; a resource allocation unit, configured to obtain a resource allocation according to a detection result of the at least one detection content the user captured by the second information capturing device 21. In an embodiment, the processor 25, for example, estimates the distance between the user and the transparent display 23 according to the area occupied by the user in the internal image, and estimates the sight direction of the user according to the position and size of the user's face, eyes, and the like in the internal image, thereby determining the sight range of the user viewing the transparent display 23 [Chang para 0029]; and a recognition unit, wherein the information capturing assembly obtains at least one recognition content according to the resource allocation, and the recognition unit obtains at least one front side position of the at least one user the second information capturing device 21 is configured to capture an internal image including the user … [Chang para 0019 and at least one back side position of the at least one target object according to the resource allocation the first information capturing device 22 is configured to capture an external object … [Chang para 0019]; the second information capturing device 21 is configured to capture an internal image including the user … [Chang para 0019] The processor 25, for example, combines the position of the user's eyeball detected by the second information capturing device 21 or the eyeball tracing device with the touch position of the user detected by the touch panel to generate a pointing vector, and presumes that there might be a difference between the touch position and the sight of object viewed by the eye, ... [Chang para 0030]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and in further view of Berkner-Cieslicki et al., US Patent Application (20220236799), hereinafter “Berkner”

Regarding claim 6 Chang teaches everything above (see claim1). In addition, Chang does not teach but Berkner teaches wherein the at least one detection content includes a plurality of wide-angle detection contents, the at least one recognition content includes a plurality of wide-angle recognition contents, each of the wide-angle detection contents covers front side of the transparent display and front side of the transparent display, each of the wide-angle recognition contents covers front side of the transparent display and front side of the transparent display, While FIG. 10 shows a single eye tracking camera 340 for each eye 392, in some embodiments there may be two or more IR cameras 340 for each eye 392. For example, in some embodiments, a camera 340 with a wider field of view (FOV) and a camera 340 with a narrower FOV may be used for each eye 392. [Berkner para 0072] and 
the information capturing assembly includes: a plurality of wide-angle image capturing units, configured to capture the wide-angle detection contents and the wide-angle recognition contents. there may be two or more IR cameras 2240 for each eye 2292. For example, in some embodiments, a wide-angle camera 2240 and a narrower-angle camera 2240 may be used for each eye 2292 [Berkner para 0072]

	Chang discloses a method and an apparatus for preload display of object information are provided. The method includes following steps: capturing an external object information on a side of the transparent display opposite to a user by using the first information capturing device; pre-identifying at least one object in the external object information and tracing the at least one object according to an identification result; capturing information of the user by using the second information capturing device for pre-identifying and tracing a pointing range of the user, and determining whether the traced objects appear within the pointing range; and preload displaying object information of the objects appearing within the pointing range on the transparent display
Berkner discloses a n eye tracking system for detecting position and movements of a user's eyes in a head-mounted display (HMD). The eye tracking system includes at least one eye tracking camera, an illumination source that emits infrared light towards the user's eyes, and diffraction gratings located at the eyepieces. The diffraction gratings redirect or reflect at least a portion of infrared light reflected off the user's eyes, while allowing visible light to pass. The cameras capture images of the user's eyes from the infrared light that is redirected or reflected by the diffraction gratings.
Prior to the effective date of the invention it would have been obvious to combine the teachings of Chang and Berkner to produce an information capturing system that uses wide angle lens to capture more data allowing a more accurate display and tracking images.
	
Regarding claim 7 Chang and Berkner teaches everything above (see claim 6). In addition, Chang teaches wherein the resource allocation includes controlling the wide-angle image capturing units according to the known viewing angle of camera and the original feature point size of the object, by capturing the sizes of two sets of feature points of an object in the image at different positions [Chang para 0063]  to obtain the wide-angle recognition contents at different frame rates. the camera takes images in order to provide coordinates, and is not intended to display the images directly to the user. The frame per second may be increased to provide more instant information to the human eye when necessary. [Chang para 0055]


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694